     Case 8:16-mj-00183-DUTY Document 6 Filed 01/27/21 Page 1 of 2 Page ID #:219



 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7
     UNITED STATES OF AMERICA,              No. 8:20-cr-00086-ODW-all
 8
                 Plaintiff,                 ORDER UNSEALING SEARCH WARRANTS
 9                                          AND UNDERLYING AFFIDAVITS
                      v.
10
     GAGIK AIRAPETIAN, et al.,
11
                 Defendants.
12

13
          Pursuant to the ex parte application of the government, and for
14
     good cause shown, IT IS HEREBY ORDERED THAT:
15
          The following search warrants and underlying affidavits are
16
     unsealed:
17
          1.     SA 16-174M;
18
          2.     SA 16-175M;
19
          3.     SA 16-178M;
20
          4.     SA 16-183M;
21
          5.     SA 16-187M;
22
          6.     SA 16-193M;
23
          7.     SA 16-194M;
24
          8.     SA 16-195M;
25
          9.     SA 16-196M;
26
          10.    SA 16-197M;
27
          11.    SA 16-198M;
28
     Case 8:16-mj-00183-DUTY Document 6 Filed 01/27/21 Page 2 of 2 Page ID #:220



 1        12.   SA 16-199M;

 2        13.   SA 16-200M;

 3        14.   SA 16-201M;

 4        15.   SA 16-202M;

 5        16.   SA 16-203M;

 6        17.   SA 16-204M;

 7        18.   SA 16-217M;

 8        19.   SA 16-218M;

 9        20.   SA 16-219M;

10        21.   SA 16-220M; and

11        22.   SA 16-480M.

12

13   DATED: January 27, 2021
                                       __________________________________
14                                     HONORABLE OTIS D. WRIGHT, II
                                       UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
